Case:19-04547-BKT13 Doc#:37 Filed:02/11/20 Entered:02/11/20 16:40:21                    Desc: Main
                           Document Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF PUERTO RICO

 IN RE:                                                                  CASE NO: 19-04547

 GIOVANNI MARIN IRIZARRY
 WALESKA OLIVO SANTIAGO                                                          CHAPTER 13

       DEBTOR(S)
 _________________________________/

                    APPLICATION FOR COMPENSATION OF SERVICES

 TO THE HONORABLE COURT:

          COMES NOW, counsel for Debtor(s), and in support of this APPLICATION FOR

 COMPENSATION OF SERVICES very respectfully STATES, ALLEGES and PRAYS as

 follows:

          1.    On August 9, 2019, the Debtor commenced the instant bankruptcy case (the “Petition

 Date”). The Debtor(s) retained undersigned counsel (coupled, Counsel of Record”) to render legal

 services with respect to the above captioned matter.

          2.    Counsel of Record agreed to undertake the herein mentioned legal representation

 based on the rates in the Rule 2016 Disclosure attached hereto as Exhibit A. Also attached hereto

 as Exhibit B is Counsel of Record’s resume which evidences that the agreed to hourly rates charged

 to Debtor are consummate with the complexity of the matter at hand and the experience of the

 attorney assigned to the matter.

          3.    No agreement exists between applicant and any other entity for the sharing of

 compensation received or to be received for services rendered.

       4.       Present Counsel has handled all aspects of the case, since the preparation and filing

 of the voluntary petition to the various hearings on confirmation.

       5.       Attached hereto as Exhibit C, is a detailed statement of the legal services rendered

 by Counsel of Record through today. This is the first application for compensation filed by
Case:19-04547-BKT13 Doc#:37 Filed:02/11/20 Entered:02/11/20 16:40:21                      Desc: Main
                           Document Page 2 of 3



 Undersigned Counsel. The case at bar has not yet been confirmed. The Hearing on Confirmation

 is scheduled for March 26, 2020. See, Dk. # 31.

       6.        Per the statement attached hereto, Counsel of Record has rendered $4,850.00 in legal

 services and/or expenses related to the Debtor’s Bankruptcy Case from the Petition Date to the

 Present Date.

       7.        As allowed by F. R. B. P. Rule 2016, Counsel of Record respectfully submits this

 application for compensation. Counsel of Record seeks approval of this Application in the amount

 of $4,850.00 for the services and expenses that have been rendered in this case from the Petition

 Date to the present date. In compliance with F.R.B.P. Rule 2016, undersigned counsel has forwarded

 a copy of this Fee Application to the Debtor. The funds for this compensation will come from the

 funds that Debtor has paid into the Chapter 13 Plan, which are held by the Trustee.

        WHEREFORE, for the reasons stated above, it is respectfully requested from this

 Honorable Court to take knowledge of the above and approve this Application for Compensation in

 the amount of $4,850.00.

                                  CERTIFICATE OF SERVICE

 I HEREBY CERTIFY that on this same date, I electronically filed the above document with the
 Clerk of the Court using the CM/ECF System which will send a notification, upon information and
 belief, of such filing to the followings: The Chapter 13 Trustee, The United States Trustee and to all
 the CM/ECF participants of this case.

 NOTICE OF OPPORTUNITY TO OBJECT PURSUANT TO LBR 9013-1(h), within twenty-
 one (21) days after service as evidence by the certification, and an additional three (3) days
 pursuant to Feb. R. Bank. P. 9006(f) if you were served by mail, and any party against whom
 this paper has been served, or any other party to the action who objects to the relief sought
 herein, shall serve and file an objection or other appropriate response to this paper with the
 Clerk’s office of the U.S. Bankruptcy Court for the District of Puerto Rico. If no objection or
 other response is filed within the time allowed herein, the paper will be deemed unopposed and
 may be granted unless: (i) the requested relief is forbidden by law; (ii) the requested relief is
 against public policy; or (iii) in the opinion of the Court, the interest of justice requires
 otherwise.
Case:19-04547-BKT13 Doc#:37 Filed:02/11/20 Entered:02/11/20 16:40:21         Desc: Main
                           Document Page 3 of 3




       RESPECTFULLY SUBMITTED

       IN SAN JUAN, PUERTO RICO, this 11th day of February of 2020.

                                              THE BATISTA LAW GROUP, PSC
                                              Jesus E. Batista Sanchez No. 227014
                                              Counsel for Debtor
                                              PO BOX 191059
                                              SAN JUAN PR 00919
                                              Tel (787) 620-2856
                                              Fax (787) 777-1589
                                              E-mail: jeb@batistasanchez.com
                                              /s/ Jesus E. Batista Sanchez, Esq.
